107 F.3d 30
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re JAUME SERRA, S.A.
Nos. 95-1308, 95-1309.
United States Court of Appeals, Federal Circuit.
Jan. 13, 1997.

BRYSON, Circuit Judge.

ORDER

1
Jaume Serra, S.A. moves to remand these cases to the United States Patent and Trademark Office, Trademark Trial and Appeal Board for further proceedings.  The Patent and Trademark Office has not responded.


2
Briefly, Serra filed two appeals with this court following the Board's refusal to register its trademark because the trademark resembled one that was already registered, namely, Registration No. 1,071,571.  Meanwhile, Serra had also initiated a cancellation proceeding at the Board to cancel the already registered trademark.  On Serra's motion, this court dismissed Serra's appeals without prejudice to reinstatement pending the final disposition of Serra's petition to cancel Registration No. 1,071,571.  On November 4, 1996, the Board granted Serra's cancellation petition.


3
Serra now argues that the basis of the refusal to register its trademark, i.e., an already registered trademark, has been removed by virtue of the Board's cancellation of the already registered trademark and that the Board should reconsider its decision.  We note that the PTO has not filed an opposition to Serra's instant motion.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Appeal Nos. 95-1308 and 95-1309 are reinstated.


6
(2) The unopposed motion to remand to the Board is granted.